            Case 5:18-cv-01245-XR Document 5 Filed 01/30/19 Page 1 of 9



                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

ELTON S. PORTER III,                                )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )      Case No. 5:18-CV-01245-XR
                                                    )
MEDICREDIT, INC.,                                   )
                                                    )
       Defendant.                                   )

     DEFENDANT MEDICREDIT, INC.’S ANSWER AND AFFIRMATIVE DEFENSES

       Defendant Medicredit, Inc. (“Medicredit”), through counsel, files its Answer and

Affirmative Defenses to Plaintiff’s Complaint:

Introduction

       1.      The matters asserted in Paragraph 1 of the Complaint state a legal conclusion to

which no response is required. To the extent a response is required, Medicredit denies the same.

       2.      The matters asserted in Paragraph 2 of the Complaint state a legal conclusion to

which no response is required. To the extent a response is required, Medicredit denies the same.

       3.      The matters asserted in Paragraph 3 of the Complaint state a legal conclusion to

which no response is required. To the extent a response is required, Medicredit denies the same.

       4.      The matters asserted in Paragraph 4 of the Complaint state a legal conclusion to

which no response is required. To the extent a response is required, Medicredit denies the same.

       5.      The matters asserted in Paragraph 5 of the Complaint state a legal conclusion to

which no response is required. To the extent a response is required, Medicredit denies the same.

       6.      The matters asserted in Paragraph 6 of the Complaint state a legal conclusion to

which no response is required. To the extent a response is required, Medicredit denies the same.
                Case 5:18-cv-01245-XR Document 5 Filed 01/30/19 Page 2 of 9



          7.      The matters asserted in Paragraph 7 of the Complaint state a legal conclusion to

which no response is required. To the extent a response is required, Medicredit denies the same.

          8.      The matters asserted in Paragraph 8 of the Complaint state a legal conclusion to

which no response is required. To the extent a response is required, Medicredit denies the same.

Jurisdiction & Venue

          9.      The matters asserted in Paragraph 9 of the Complaint state a legal conclusion to

which no response is required. To the extent a response is required, Medicredit does not contest

this Court’s subject matter jurisdiction at this time but reserves the right to do so.

          10.     The matters asserted in Paragraph 10 of the Complaint state a legal conclusion to

which no response is required. To the extent a response is required, Medicredit does not contest

this Court’s subject matter jurisdiction at this time but reserves the right to do so.

          11.     The matters asserted in Paragraph 11 of the Complaint state a legal conclusion to

which no response is required. To the extent a response is required, Medicredit does not contest

venue in this Court.

Parties

          12.     Medicredit is without sufficient information to admit or deny the allegations of

Paragraph 12 of the Complaint and therefore denies the same.

          13.     Admit.

Alleged Facts

          14.     Admit.

          15.     Admit.

          16.     Admit




                                                   2
             Case 5:18-cv-01245-XR Document 5 Filed 01/30/19 Page 3 of 9



       17.     Medicredit admits that Plaintiff received medical treatment at Peterson Regional

Hospital in February of 2017. Medicredit is without sufficient information to admit or deny the

remainder of the allegations in Paragraph 17 of the Complaint and therefore denies the same.

       18.     Medicredit admits that Plaintiff was transported via helicopter. Medicredit is

without sufficient information to admit or deny the remainder of the allegations in Paragraph 18

of the Complaint and therefore denies the same.

       19.     Medicredit is without sufficient information to admit or deny the allegations in

Paragraph 19 of the Complaint and therefore denies the same.

       20.     Medicredit is without sufficient information to admit or deny the allegations in

Paragraph 20 of the Complaint and therefore denies the same.

       21.     Medicredit is without sufficient information to admit or deny the allegations in

Paragraph 21 of the Complaint and therefore denies the same.

       22.     Admit.

       23.     Medicredit admits that it sent Plaintiff an initial “dunning” notice, but denies that

it did so in September of 2018.

       24.     Medicredit admits that a copy of a portion of a written communication from it to

Plaintiff is attached to Complaint as Exhibit A. Medicredit denies that Exhibit A is a true and

accurate copy of the complete initial “dunning” notice that it sent to Plaintiff. Exhibit A is

redacted, including the date of mailing, which is not required to be redacted under F.R.C.P. 5.2.

Exhibit A is also missing pages from the true, accurate, and complete initial “dunning” notice

Medicredit sent.

       25.     Medicredit admits that a copy of a portion of a written communication from it to

Plaintiff is attached to Complaint as Exhibit A. Medicredit denies that Exhibit A is a true and

                                                  3
             Case 5:18-cv-01245-XR Document 5 Filed 01/30/19 Page 4 of 9



accurate copy of the complete initial “dunning” notice that it sent to Plaintiff. Exhibit A is

redacted, including the date of mailing, which is not required to be redacted under F.R.C.P. 5.2.

Exhibit A is also missing pages from the true, accurate, and complete initial “dunning” notice

Medicredit sent.

       26.     The matters asserted in Paragraph 26 of the Complaint concern a legal document

the terms of which speak for themselves. To the extent a response is required, Medicredit admits

that the initial “dunning” notice it sent to Plaintiff states “Creditor Name: ROCKY MOUNTAIN

HOLDINGS, LLC”. Medicredit denies the matters asserted in Paragraph 26 of the Complaint to

the extent they misconstrue the initial “dunning” notice.

       27.     The matters asserted in Paragraph 27 of the Complaint concern a legal document

the terms of which speak for themselves. To the extent a response is required, Medicredit admits

that the initial “dunning” notice it sent to Plaintiff states “Last Payment Date: 00/00/0000”.

Medicredit denies the matters asserted in Paragraph 27 of the Complaint to the extent they

misconstrue the initial “dunning” notice.

       28.     Medicredit admits that it reported Plaintiff’s debt but denies that it was “around”

the time it sent the initial “dunning” notice.

       29.     Medicredit is without sufficient information to admit or deny the allegations in

Paragraph 29 of the Complaint and therefore denies the same.

       30.     Medicredit admits that it placed calls to Plaintiff, but denies the remainder of the

allegations asserted in Paragraph 30 of the Complaint.

       31.     Medicredit admits that it placed calls to Plaintiff, but denies the remainder of the

allegations asserted in Paragraph 30 of the Complaint.

       32.     Deny.

                                                 4
              Case 5:18-cv-01245-XR Document 5 Filed 01/30/19 Page 5 of 9



        33.     Deny.

        34.     Medicredit admits that it is a party to other litigation, but denies any wrongdoing

or liability in any of those cases.

        35.     Deny.

First Cause of Action – Telephone Consumer Protection Act

        36.     Deny.

        37.     Deny.

        38.     Deny.

        39.     Deny.

Second Cause of Action – Fair Debt Collection Practices Act

        40.     Admit.

        41.     Admit.

        42.     The matters asserted in Paragraph 42 of the Complaint state a legal conclusion to

which no response is required. To the extent a response is required, Medicredit denies the same.

        43.     The matters asserted in Paragraph 43 of the Complaint state a legal conclusion to

which no response is required. To the extent a response is required, Medicredit denies the same.

        44.     Medicredit is without sufficient information to admit or deny the allegations in

Paragraph 44 of the Complaint and therefore denies the same. Further, the matters asserted in

Paragraph 44 of the Complaint state a legal conclusion to which no response is required. To the

extent a response is required, Medicredit denies the same.

        45.     Deny.




                                                 5
             Case 5:18-cv-01245-XR Document 5 Filed 01/30/19 Page 6 of 9



Third Cause of Action – Texas Debt Collection Act

       46.     The matters asserted in Paragraph 46 of the Complaint state a legal conclusion to

which no response is required. To the extent a response is required, Medicredit denies the same.

       47.     Admit.

       48.     Admit.

       49.     The matters asserted in Paragraph 49 of the Complaint state a legal conclusion to

which no response is required. To the extent a response is required, Medicredit denies the same.

       50.     Deny.

       51.     Deny.

Fourth Cause of Action – Invasion of Privacy

       52.     Deny.

       53.     Deny.

       54.     Deny.

                                 AFFIRMATIVE DEFENSES

       A.      All allegations set forth in the Complaint that have not been specifically admitted

by Medicredit are hereby denied.

       B.      The Complaint fails to state a claim upon which relief can be granted in that

Plaintiff's Complaint states mere legal conclusions without any factual support.

       C.      Plaintiff's Complaint is barred, in whole or in part, by the doctrines of laches,

waiver, estoppel, and unclean hands.

       D.      Medicredit states that the Federal Communications Commission ("FCC") has

exclusive rulemaking authority under the TCPA. Pursuant to that rulemaking authority, the FCC

also issues orders providing guidance on interpretation and compliance with its provisions. On

                                                6
            Case 5:18-cv-01245-XR Document 5 Filed 01/30/19 Page 7 of 9



January 4, 2008, the FCC adopted its Declaratory Ruling 07-232, in "In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991." In part, this

Declaratory Ruling provided:

       [A]utodialed and prerecorded message calls to wireless numbers that are provided
       by the called party to a creditor in connection with an existing debt are
       permissible as calls made with the ‘prior express consent’ of the called party, and,
       that the provision of a cell phone number to a creditor, e.g., as part of a credit
       application, reasonably evidences prior express consent by the cell phone
       subscriber to be contacted at that number regarding the debt.

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 23

F.C.C. Rcd. 559, 564 (2008). And, referring to an earlier Order entered in 1992, the FCC stated:

       [P]ersons who knowingly release their phone numbers have in effect given their
       invitation or permission to be called at the number which they have given, absent
       instructions to the contrary. Id.

       E.      Medicredit states that Plaintiff's claims for violation of the Telephone Consumer

Protection Act ("the TCPA") are preempted by the provisions of 15 U.S.C. § 1692, et seq., the

Fair Debt Collection Practices Act ("FDCPA").          The FDCPA was specifically enacted by

Congress to regulate communications in the collection of consumer debts, whereas the TCPA

was enacted solely for the purpose of regulating telemarketing calls, not calls placed in

connection with collection of debts. Therefore, imposing liability on Medicredit under the

TCPA for any communications made to Plaintiff, and that were not telemarketing calls, violates

the express intent and purpose of the TCPA.

       F.      Medicredit states that Plaintiff has failed to plead allegations with required

particularity, failed to plead damages with required specificity, and has sustained no actual

damages. Alternatively, Defendant asserts that any such damages incurred were not reasonably

foreseeable and/or that Plaintiff has failed to mitigate her damages, if any.



                                                  7
            Case 5:18-cv-01245-XR Document 5 Filed 01/30/19 Page 8 of 9



       G.      Medicredit asserts that any and all failures to comply with the requirements of the

FDCPA and/or TDCA which may have occurred and about which Plaintiff complains, if they

occurred, were not intentional but resulted from bona fide error notwithstanding the maintenance

of procedures reasonably adapted to avoid any such error; therefore, under the provisions of the

FDCPA or TDCA Defendant is not liable to Plaintiff.

       H.      Medicredit states that to the extent that it has inadvertently violated the TCPA,

TDCA, and/or FDCPA, such violation was accidental and unintentional.

       I.      Medicredit states that to the extent that it has inadvertently violated the TCPA,

TDCA, and/or FDCPA, this was caused by the actions of third-parties, to wit: the creditor in

providing Plaintiff’s cellular telephone number to Medicredit, and in representing to Medicredit

that Plaintiff consented to receiving phone calls, including by means of an ATDS and/or pre-

recorded voice, at that number.

       J.      Plaintiff lacks standing to assert his claims under the TCPA, TDCA, and/or

FDCPA.

       K.      Plaintiff provided his prior express consent to receiving telephone calls at any

telephone number, including the number ending in 8754, and including by means of an ATDS

and/or pre-recorded voice.

       L.      Medicredit presently has insufficient knowledge or information upon which to

form a belief as to whether they may have additional, and as of yet unstated, affirmative defenses

available. Medicredit hereby reserves the right to assert additional affirmative defenses in the

event discovery indicates that they would be appropriate.




                                                8
           Case 5:18-cv-01245-XR Document 5 Filed 01/30/19 Page 9 of 9



       WHEREFORE, Defendant Medicredit, Inc. prays that this Court dismiss Plaintiff's

Complaint, with prejudice, for its costs incurred herein, and for such other and further relief as

this Court deems just and proper.



                                             Respectfully submitted,

                                             /s/ Mark A. McNitzky
                                             Mark A. McNitzky
                                             Mark.McNitzky@ogletree.com
                                             State Bar No. 24065730
                                             OGLETREE DEAKINS NASH SMOAK &
                                             STEWART, P.C.
                                             112 East Pecan Street, Suite 2700
                                             San Antonio, TX 78205
                                             Telephone: (210) 354.1300
                                             Facsimile: (210) 277.2702

                                             ATTORNEYS FOR DEFENDANT


                                CERTIFICATE OF SERVICE

        I hereby certify that on the 30th day of January 2019, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification of such filing to
the following counsel of record:

       William M. Clanton
       Bill@clantonlawoffice.com
       Law Office of Bill Clanton, P.C.
       926 Chulie Drive
       San Antonio, Texas 78216




                                                 /s/ Mark A. McNitzky
                                             MARK A. McNITZKY

                                                                                          37234596.1
                                                                                       040776.000192




                                                9
